FILED
                              NOT FOR PUBLICATION                           JUL 02 2014

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE HUMBERTO MAGANA-TORRES,                      No. 12-16804

             Petitioner - Appellant,              D.C. No. 2:10-cv-02669-WBS-
                                                  TJB
  v.

AMY MILLER,                                       MEMORANDUM *

             Respondent - Appellee.


                     Appeal from the United States District Court
                          for the Eastern District of California
                   William B. Shubb, Senior District Judge, Presiding

                                Submitted June 11, 2014**
                                San Francisco, California

Before: O’SCANNLAIN and BEA, Circuit Judges, and HAYES, District Judge.***




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
       ***
            The Honorable William Q. Hayes, United States District Judge for the
Southern District of California, sitting by designation.
      Jose Humberto Magana-Torres, a California state prisoner, appeals the

district court’s denial of his petition for a writ of habeas corpus, challenging his

conviction for several crimes, including home invasion and attempted murder. We

dismiss.

      None of the grounds for relief in Magana-Torres’ Opening Brief are

encompassed within the certificate of appealability issued by the district court. We

construe Magana-Torres’ Opening Brief as a motion to expand the certificate of

appealability. See 9th Cir. R. 22-1(e); see also Schneider v. McDaniel, 674 F.3d
1144, 1155–56 (9th Cir. 2012). So construed, the motion is denied. See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (“The petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.”). Accordingly, we dismiss the appeal

for lack of jurisdiction. See 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537
U.S. 322, 336 (2003) (“[U]ntil a [certificate of appealability] has been issued

federal courts of appeals lack jurisdiction to rule on the merits of appeals from

habeas petitioners.”).

      DISMISSED.




                                           2